                                                                   JS-6
 1

 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10
11   JAMES H. FISHER,                         Case No. 2:20-cv-03791-SB (PD)
12                    Petitioner,
                                              JUDGMENT
13         v.
14   R.C. JOHNSON,
15                    Respondent.
16
17        Pursuant to the Court’s Order Accepting the Report and
     Recommendation of United States Magistrate Judge,
18
          IT IS ADJUDGED that the Petition is dismissed with prejudice.
19
20
21   DATED: June 3, 2021
22
23                                  ____________________________________________
24                                       STANLEY BLUMENFELD, JR.
                                         UNITED STATES DISTRICT JUDGE
25
26
27
28
